IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                         Nos. 98-40158 and
                               98-40275
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTONIO L. ABRON,

                                         Defendant-Appellant,

****************************************************************

ANTONIO L. ABRON,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Respondent-Appellee.

                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Eastern District of Texas
                    USDC Nos. 9:97-CV-157 and
                           9:97-CV-428
                       - - - - - - - - - -

                         December 15, 1998

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          Nos. 98-40158 and
                               98-40275
                                 -2-

     Antonio L. Abron, federal prisoner # 08715-035, appeals from

the district court’s denial of his motion for leave to extend

time to file original 28 U.S.C. § 2255 motion to vacate, set

aside, or correct sentence (No. 98-40158) and the district

court’s denial of 28 U.S.C. § 2241 construed as motion to vacate,

set aside, or correct sentence pursuant to 28 U.S.C. § 2255 (No.

98-40275).   He argues in both appeals that the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA) has infringed upon

his right to petition the government, his counsel was

ineffective, and the district court abused its discretion in

enhancing his sentence for obstruction of justice.    We sua sponte

consolidate the appeals pursuant to Fed. R. App. P. 3(b).

     Abron offers no argument in his brief to challenge the

district court’s denial of his motion for an extension of time to

file his § 2255 motion.   Issues which are not briefed are waived.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).   According, the appeal in No. 98-40158 is

DISMISSED.

     Because Abron filed the § 2255 motion after April 24, 1996,

the effective date of the AEDPA, he must obtain a certificate of

appealability (COA), before proceeding with this appeal.     Green

v. Johnson, 116 F.3d 1115, 1119-20 (5th Cir. 1997).   A COA may be

issued only if Abron has made a “substantial showing of the

denial of a constitutional right.”   28 U.S.C. § 2253(c)(2).   When

the issue is nonconstitutional, like the limitations question in

this case, this court applies a two-step analysis to determine

whether to issue a COA.   First, the court determines whether the
                        Nos. 98-40158 and
                             98-40275
                               -3-

movant has made a credible showing of error.   Only if that

question is answered in the affirmative will the court consider

whether the movant’s underlying claim satisfies the COA standard.

Murphy v. Johnson, 110 F.3d 10, 11 (5th Cir. 1997) (28 U.S.C.

§ 2254 case).

     Abron has not made a credible showing that the district

court erred in dismissing his § 2255 motion.   His request for COA

to proceed in No. 98-40275 is DENIED.

     Abron’s request for leave to proceed in forma pauperis (IFP)

is DENIED.

     No. 98-40158 DISMISSED; No. 98-40275 COA DENIED; IFP DENIED.